Case:21-11011-EEB Doc#:26-2 Filed:03/05/21     Entered:03/05/21 14:11:45 Page1 of 5




                                      DEBTOR



               Travis Steffens                              Jessica Perrin
                   CEO                                            VP
                   99%                                            1%




                                 R. Investments, RLLP




 4812-9707-1071.1
Case:21-11011-EEB Doc#:26-2 Filed:03/05/21            Entered:03/05/21 14:11:45 Page2 of 5




                          DEBTOR’S OWNERSHIP INTERESTS



                                   R. Investments, RLLP




3583 Alaska Avenue                  1905 Elmore Street
                                                                        UC Tower, LLC***
 Partners, LLC*                       Partners LLC**




 * Debtor owns 100% of Class A Units. Entity owns real property located at 3583 Alaska Avenue,
 Cincinnati, Ohio, known as “Dwell Apartments”.
 ** Debtor owns 100% of Class A Units. Entity owns real property located at 1905 Elmore Street,
 Cincinnati, Ohio, known as “Renaissance Apartments”.
 ***Debtor owns 100% of the Class C membership interests. Entity owns real property located at
 2515 Burnet Avenue, Cincinnati Ohio, known as “Studio One Apartments”. The Debtor is also
 the manager of UC Tower, LLC and holds an option to purchase the Studio One Apartments.




 4812-9707-1071.1
Case:21-11011-EEB Doc#:26-2 Filed:03/05/21             Entered:03/05/21 14:11:45 Page3 of 5




                             DEBTOR’S MANAGER INTEREST




                                     Dhanya of Miami,
                                          Inc.




                                  Hillside Crossing, LLC*




 * Debtor is the Manager of this entity, which owns a hotel at 717 Spruce Lane, Nashville, TN.




 4812-9707-1071.1
Case:21-11011-EEB Doc#:26-2 Filed:03/05/21        Entered:03/05/21 14:11:45 Page4 of 5




                            DEBTOR’S LESSEE INTEREST




                                   R. Investments,
                                        RLLP




                                3001 University Drive,
                                       LLC*




 *3001 University Drive, LLC holds a lease with Tampa Hotel Investments, LLC, of a hotel
 property located at 3001 University Center Drive, Tampa, FL.




 4812-9707-1071.1
                            Case:21-11011-EEB Doc#:26-2 Filed:03/05/21      Entered:03/05/21 14:11:45 Page5 of 5




                                                         NON-DEBTOR AFFILIATES


                                            Travis                                          Jessica
                                           Steffens                                         Perrin
                                             99%                                              1%




                     RTB                                                                        R’K          3501 E.          4747
     R                                R                                                       Angels
                  Construction                     R Academy   R Teknologies,    R Homes,                 Independence    Montgomery
Restorations,                     Communities,                                               Protection
                   Holdings,                         Global        LLC            LLC*                        Place           Road
    LLC                              LLC                                                      Group,
                      Inc.                                                                                Operator, LLC   Partners LLC
                                                                                               LLC*




         *These entities are inactive.




         4812-9707-1071.1
